Citation Nr: 0400102	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  02-20 248A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an effective date earlier than May 1, 2001, 
for a grant of a total rating based upon individual 
unemployability (TDIU).



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945, and was a Prisoner of War for a period in 
April 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which granted 
TDIU effective May 1, 2001.  The veteran now challenges the 
effective date of the award.

As discussed below, the Board finds that due process mandates 
a remand.  This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

In a March 1983 decision on entitlement to an earlier 
effective date for the waiver of premiums on the veteran's 
insurance policy, the Board noted that the veteran had been 
totally disabled since 1975.  However, it does not appear 
that all the records, including insurance files, used to make 
that determination are associated with the claims file.  In 
addition, it does not appear that the veteran was provided 
adequate notice of his due process rights regarding the 
current claim under the Veterans Claims Assistance Act.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the veteran of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.

2.  The RO should obtain all records that 
may have been complied in association 
with the veteran's July 1981 claim for a 
waiver of premiums on this National 
Service Life Insurance policy, to include 
the determination by the insurance center 
that the veteran was totally disabled in 
October 1975.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

